Citation Nr: 1450613	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-14 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to May 1969.  The appellant is his spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a decisional letter by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) dated in July 2011.

The appellant and D.S. testified at a hearing at the RO in August 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant testified that she applied for and was denied Chapter 35 benefits on two or three occasions.  Reportedly, she was denied in 1994 and 2009 because she was the Veteran's second wife and he had become permanently and totally disabled in 1981, over 10 years earlier prior to their 1994 marriage.  She reports that she was later turned down in 2011 because she did not apply within 10 years of her 1994 marriage.  She now seeks to obtain benefits based on her understanding of a change in the applicable law.  

At the hearing, D.S., the certifying official for the community college where appellant works, reported that she remembered that appellant applied for Chapter 35 benefits in 1994 and was turned down because she was the Veteran's second wife and the 10 years had passed since he was adjudged permanent ant totally disabled in 1981.  D.S. stated that her college does not keep records past 2000 so she does not have any records verifying this memory.  She noted that appellant had now enrolled in a local college and that she should be entitled to use VA education benefits in her opinion.

D. S. submitted a statement on college letterhead that she remembered that appellant first applied for chapter 35 benefits in the 1990's, she believed it was 1994.  She also submitted a printed copy of an email she received from the RO in April 2011 telling her that there had been a significant change in VA law in that a subsequent spouse such as appellant now had their own 10 year period from the date of marriage to use education benefits.  It urged her to inform veterans and spouses who could benefit from the change.  

Thereafter, appellant reapplied for education benefits in May 2011 after being informed by D.S.  She was denied benefits in July 2011 based on the fact that her delimiting date was in June 2004.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a Veteran who has a total disability permanent in nature resulting from a service-connected disability, during a period of qualifying service.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i). 

Under the rule regarding the payment of educational assistance benefits under Chapter 35, Title 38, of the United States Code, the beginning date of eligibility for a spouse of a Veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's total and permanent rating or the date of notification, or any date between the dates as specified by the eligible spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a)(2)(iii). 

Educational assistance shall not exceed 10 years after one of the following last occurs: (i) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (ii) The date on which the Secretary determines the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 512(b)(1)(B)(i)(ii). 

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i) . 

In Cypert v. Peake, 22 Vet. App. 307 (2008), the Court considered the case of an appellant-spouse seeking DEA benefits, who had married the Veteran more than 10 years after the date that he was notified of his award of a permanent and total disability rating.  Under the applicable regulations, the appellant's application would have been untimely as the window within which a dependent spouse may elect use of DEA benefits is no more than 10 years from the date of notification to the Veteran of his permanent and total disability rating.  See 38 C.F.R. § 21.3046(a).  Although acknowledging the Secretary has discretion to determine the beginning of the 10-year delimiting period, the Court found that his discretion is not unfettered.  Rather, it found that, "by the plain language of 38 U.S.C.A. § 3501(a)(1)(D)(i), a person who is a spouse of a person who has a service-connected total and permanent disability is an eligible person, and by the plain language of 38 U.S.C.A. § 3512(b)(1)(A) anyone made eligible by section 3501(a)(1)(D) may be afforded educational benefits 'during the 10-year period beginning on the date (as determined by the Secretary) the person becomes an eligible person within the meaning of section ... 3501(a)(1)(D).'" (Emphasis in original.)  Id., at 309.  Interpreting these statutory provisions, the Court held that, pursuant to section 3512(b)(1)(A), the appellant-spouse became an "eligible person" when she married the Veteran, thus triggering the 10-year eligibility period within which to be awarded DEA benefits.  Id., at 309-10.  As a result, the Court determined that the appellant's DEA application was not untimely and that she had a 10-year window from the date of the parties' marriage within which to utilize DEA benefits. 

It is uncontroverted that the delimiting date for the appellant to use her education benefits is in June 2004 based upon her June 1994 marriage.  However, she appeals to the Board in equity, seeking in essence to apply Cypert retroactively and to be able to use her benefits beyond June 2004, therefore extending her delimiting date.  She believes that if the denial letter she was sent in 1994 was found it would allow her to further her claim for chapter 35 benefits.  She testified that C.G. and J.G., her daughters, used Chapter 35 benefits for college under the Veteran's name as he was their stepfather, and the 1994 letter may be associated with their VA education folders.  She also urged that the letter may be in the Veteran's claims folder.  None of these folders are associated with the current claim at the Board.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  A grant of equitable relief is solely within the discretion of the Secretary of Veterans Affairs.  It is not within the Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992).  Such requests are considered by the Secretary of VA on a case by case basis and will not be reviewed by the Secretary until all administrative avenues are exhausted.  38 U.S.C.A. §§ 503, 511(a) (West 2002); see Darrow v. Derwinski, 2 Vet. App. 303 (1992) (holding that equitable relief is only available if "benefits administered by the Department [under § 511(a) and § 512(a)] have not been provided by reason of administrative error on the part of the Federal Government or any of its employees...").  As no final Board decision on these matters has been rendered, her request for equitable relief is premature.  

Under the circumstances, the Board believes an attempt should be made to locate any relevant records in VA custody before proceeding in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's claims folder and any education folders for appellant's daughters, and associate them with this education folder.  If any of these folders do not exist or is not obtainable, such should be documented for the record.

2.  Completing any additional development deemed necessary.

3.  The RO should readjudicate the claim of entitlement to DEA benefits under Chapter 35, Title 38, United States Code, to include consideration of the testimony at the 2013 travel Board hearing.  In the readjudication the RO should address whether there were circumstances beyond the appellant's control which justify extension of the delimiting date.  

4.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



